Writ of Mandamus Denied, Opinion issued September 28, 2012


                                               E o




                                              In The
                                nnrt uf ppiah
                        FiftI! Ditrtrt uf icxa at Ja1Ias
                                      No. 05-12-01 185-CV


            IN RE RICKEY L. HOLLAND AND KAREN HOLLAND, Relators


                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-15867-B


                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Fillmore
                                   Opinion by Justice Bridges

       Relators contend the trial court erred in denying their motion to recuse. The facts and issues

are well known to the parties, so we need not recount them herein. Based on the record before us,

we conclude relators have not shown they are entitled to the relief requested. See TEx. R. App.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly,

we DENY relators’ petition for writ of mandamus and emergency motion for temporary relief.




                                                       DAVID L. BRflS
                                                       JUSTICE

121 185F.P05